COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTIONS

Cause numbers:           01-16-00608-CR & 01-16-00609-CR
Style:                   Anthony Lance Jones v. The State of Texas
Date motions filed*:     October 5 and 12, 2016
Type of motions:         Motion to Dismiss Appeals; Motion to Expedite Mandates in Trial
                         Court Cause Numbers 1494533 and 1510039
Party filing motions:    Pro Se Appellant Anthony Lance Jones
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motions are:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because this Court’s memorandum opinion and judgments dismissing these appeals
       were issued on September 27, 2016, appellant’s motions to dismiss these appeals are
       dismissed as moot. However, appellant’s motion to expedite the mandates for trial
       court cause numbers 1494533 and 1510039 is granted. The Clerk of this Court is
       directed to issue the mandates in appellate cause numbers 01-16-00608-CR (trial court
       cause number 1494533) and 01-16-00609-CR (trial court cause number 1510039)
       immediately on the same date as this Order. See TEX. R. APP. P. 18.1(c).

Judge’s signature: /s/ Justice Evelyn V. Keyes
                                                 Acting for the Court

Date: October 18, 2016




November 7, 2008 Revision